EXHIBIT 10-1C SETTLEMENT AND RELEASE AGREEMENT THIS SETTLEMENT AND RELEASE AGREEMENT (“Agreement”) is made and entered into as of December 31, 2007 (the “Effective Date”), by and among Century Casinos Tollgate, Inc., a Delaware corporation (“CCTI”), CC Tollgate LLC, a Delaware limited liability company (the “Company”), and Central City Venture, LLC, a Colorado limited liability company (“Venture”).The above referenced parties are sometimes referred to herein individually as a “Party” and collectively as the “Parties.”Defined terms not otherwise defined herein shall have the meaning given them in the Limited Liability Company Agreement of the Company, as amended (the “Operating Agreement”). RECITALS 1.
